May 10, 2011 Via EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Principal Freedom Variable Annuity 2 Contract (Registrant) File No. 333-128079, 811-02091 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "1933 Act"), the registrant certifies the form of Statement of Additional Information for Principal Freedom Variable Annuity 2 Contract that would have been filed under 1933 Act Rule 497(b) or (c) would not have differed from those contained in the Registrant's most recent post-effective amendment to its registration statement on Form N-4. That post-effective amendment (#5) was filed electronically with the Securities and Exchange Commission on April 27, 2011 (Accession #0000898745-11-000205). If you have any questions regarding this filing, please call me at 515-362-2384. Sincerely, /s/ Jeffrey M. Pierick Counsel JMP/neb
